DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Original claims 1-9 are pending and have been examined. The rejections are stated below. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 1-9 are rejected under 35 U.S.C. § 112, first paragraph, for the reasons set forth below. 
	Claim 1 includes the limitations “An electronic device for automatically implementing a targeted dividend reinvestment plan associated with environmental management projects, the electronic device comprising:  5a memory storing computer readable instructions, and an electronic database including investor records and environmental project records; and 
one or more processors configured to execute the computer readable instructions, wherein the computer readable instructions configure the one or more processors to collectively: 10identify from records in the electronic database, dividends payable to at least one investor participating in a dividend reinvestment plan; identify from records in the electronic database, at least one environmental management project; generate and store in memory, at least one electronic share certificate 15associated with the identified environmental management project; record in memory receipt of user input comprising a direction from the at least one investor to invest at least a subset of the dividends payable to the at least one investor by purchasing one or more of the at least one electronic share certificate associated with the at least one environmental 20management project; record in the memory, an issuance of the one or more of the at least one electronic share certificate associated with the at least one environmental management project to the at least one investor; and record in memory, allocation of the at least a subset of the dividends 25payable to the at least one investor to the at least one environmental management project” (emphasis added). 
	However, the specification does not provide a written description disclosure to support the claimed limitations of “An electronic device for automatically implementing a targeted dividend reinvestment plan associated with environmental management projects, the electronic device comprising:  5a memory storing computer readable instructions, and an electronic database including investor records and environmental project records; and one or more processors configured to execute the computer readable instructions, wherein the computer readable instructions configure the one or more processors to collectively: 10identify from records in the electronic database, dividends payable to at least one investor participating in a dividend reinvestment plan; identify from records in the electronic database, at least one environmental 
	Similar deficiencies are present in the dependent claims as well. 
	First, there is no description of any electronic device in the original specification. Second, there is no description in the disclosure, as originally filed, that specifies that the steps in the claim of storing computer readable instructions; one or more processors configured to execute the computer readable instructions, wherein the computer readable instructions configure the one or more processors to collectively: 10identify from records in the electronic database, dividends payable to at least one investor participating in a dividend reinvestment plan; identify from records in the electronic database, at least one environmental management project; generate and store in memory, at least one electronic share certificate 15associated with the identified environmental management project; record in memory receipt of user input comprising a direction from the at least one investor to invest at least a subset of the dividends payable to the at least one investor by purchasing one or more of the at least one electronic share certificate associated with the at least one environmental 20management project; record in the memory, an issuance of the one or more of the at least one electronic share certificate associated with the at least one environmental management project to the at least one investor; and record in memory, allocation of the at least a subset of the dividends 25payable to the at least one investor to the at least one environmental management project. There is no description, in the original specification, in full, clear, concise, and exact terms of any structure corresponding to the recited functions in the claim. (See Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971) (finding a lack of written description because the specification lacked the “full, clear, concise, and exact written description” which is necessary to support the claimed invention). The only reference to anything electronic, in the original specification, is on paragraph 42 that states “Each share is represented by a share certificate, which is typically a physical certificate, although in some embodiments the share certificate may be in an electronic form” (emphasis added). Hence, there is no written description in the original specification that states in full, clear, concise, and exact terms that the claimed functions are indeed performed by the alleged electronic device. 
	For the rejections given below, the claims are interpreted in light of 35 U.S.C. § 112 (a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph rejections discussed above. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claims recite automatically implementing a targeted dividend reinvestment plan associated with environmental management projects, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as fundamental economic practice (such as dividend reinvestment) and also commercial interactions including resolving agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.  
	Step 1: In the instant case, claim 1 is directed to an electronic device (apparatus).
	Step 2A – prong one: In claim 1, the limitations of “5a memory storing computer readable instructions, and an electronic database including investor records and environmental project records; and one or more processors configured to execute the computer readable instructions, wherein the computer readable instructions configure the one or more processors to collectively: 10identify from records in the electronic database, dividends payable to at least one investor participating in a dividend reinvestment plan; identify from records in the electronic database, at least one environmental management project; generate and store in memory, at least one electronic share certificate 15associated with the identified environmental management project; record in memory receipt of user input comprising a direction from the at least one investor to invest at least a subset of the dividends payable to the at least one investor by purchasing one or more of the at least one electronic share certificate associated with the at least one environmental 20management project; record in the memory, an issuance of the one or more of the at least one electronic share certificate associated with the at least one environmental management project to the at least one investor; and record in memory, allocation of the at least a subset of the dividends 25payable to the at least one investor to the at least one environmental management project” when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers certain methods of organizing human activity such as fundamental economic practice (such as dividend reinvestment) and also commercial interactions including resolving agreements in the form of contracts (generating at least one share certificate is fulfillment of agreement), but for the recitation of a generic electronic device utilizing a software program. Hence, all the steps, when considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers certain methods of organizing human activity. Accordingly, the claim recites an abstract idea.
	Step 2A – prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of an electronic device comprising a memory and one or more processors to perform all the steps (Note: as discussed in the 112 rejections there is no support, in the original specification, for an electronic device performing the claimed steps). The components of the alleged electronic device in all the steps is recited at a high-level of generality (i.e., as a generic electronic device performing generic computer functions of identifying, generating, and recording information) such that it amounts no more than mere instructions to apply the exception using (if any) generic computer components. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic electronic device to perform the recording, receiving and calculating steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, claim 1 is not patent eligible. 
	Dependent claims 2-9, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2-9 the claimed limitations under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they further describe the intermediate steps of the underlying process.  
	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also,  the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeGennaro (“Direct Investments in Securities: A Primer) in view of Gunther (Tree Huggers, Soy Lovers and Profits) and further in view of Ferguson (US Pub. 2003/0023531 A1). 
	Claim 1, DeGennaro teaches an electronic device for automatically implementing a targeted dividend reinvestment plan associated with environmental management projects, the electronic device comprising:  5a memory storing computer readable instructions, and an electronic database including investor records and environmental project records; and 
one or more processors configured to execute the computer readable instructions, wherein the computer readable instructions configure the one or more processors to collectively (See DeGennaro Page 7 – computer technology …. essential to administering): 10identify from records in the electronic database, dividends payable to at least one investor participating in a dividend reinvestment plan (See DeGennaro Page 1 – a dividend reinvestment plan is defined as a mechanism that permits shareholders to reinvest the dividends paid on their shares in additional shares automatically); record in memory receipt of user input comprising a direction from the at least one investor to invest at least a subset of the dividends payable to the at least one investor by purchasing one or more of the at least one electronic share certificate associated with the at least one 20management project (See DeGennaro Page 3, “permitted dividends on one security… reinvested in a different kind of the company’s securities” i.e. an investor would direct the company to reinvest dividends in a particular security out of plurality of choices); record in memory, allocation of the at least a subset of the dividends 25payable to the at least one investor to the at least one management project (See DeGennaro, as per the above).   
 	DeGennaro does not explicitly teach the steps of wherein the management projects include environmental management project; identify from records in the electronic database, at least one environmental management project; generate and store in memory, at least one electronic share certificate 15associated with the identified environmental management project; and record in the memory, an issuance of the one or more of the at least one electronic share certificate associated with the at least one environmental management project to the at least one investor. 
	Gunther teaches the steps of wherein the management projects include environmental management project; and identify from records in the electronic database, at least one environmental management project (Gunther: see for example the section describing DuPont’s development of products using renewable materials). DeGennaro teaches identifying a security for which dividends will be reinvested, but does not explicitly teach the nature of the security such as that it is related to an environmental management project. However, this feature is well known as disclosed by Gunther who teaches that corporations identify projects based on environmental grounds (Gunther: see for example the  section describing DuPont’s development of products using renewable materials). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of DeGennaro with those of Gunther in order to provide investors interested in direct investment such as dividend reinvestment to invest in securities of entities engaged in environmental projects.  
	Both DeGennaro and Gunther do not explicitly teach the steps of generate and store in memory, at least one electronic share certificate 15associated with the identified environmental management project; and record in the memory, an issuance of the one or more of the at least one electronic share certificate associated with the at least one environmental management project to the at least one investor. 
	However, Ferguson teaches the steps of generate and store in memory, at least one electronic share certificate 15associated with the identified environmental management project (See Ferguson at least Figures 23 and 25, Paragraphs 97-99, claim 36); and record in the memory, an issuance of the one or more of the at least one electronic share certificate associated with the at least one environmental management project to the at least one investor (See Ferguson at least Figures 23 and 25, Paragraphs 97-99, claim 36). 
	One of ordinary skill in the art would have recognized that applying the features of generating and storing in memory, at least one electronic share certificate 15associated with the identified environmental management project and recording in the memory, an issuance of the one or more of the at least one electronic share certificate associated with the at least one environmental management project to the at least one investor to the combined disclosures of DeGennaro and Gunther would have yielded predictable results and resulted in an improved invention. The motivation to combine is that would have helped in the electronic trading of the electronic share certificate as and when needed by the investor. 
	Claim 2,  DeGennaro teaches wherein the at least one electronic share certificate is associated with one or more of the financial instruments selected-16- from the following group: an equity share, an index fund, an equity fund, an insurance instrument, a re-insurance instrument, a lease instrument, a derivative instrument, and a hybrid financial instrument (See DeGennaro Pages 1-3).  
	Claim 3, Ferguson teaches further comprising the processor allocating 5an additional contribution from the at least one investor to the at least one environmental project (See Ferguson at least Figures 23-25, Paragraphs 97-99, claim 36).  
	Claim 4, Ferguson teaches the processor retrieving the project data from an environmental management system (See Ferguson at least Figures 23-25, Paragraphs 97-99, claim 36).  
	Claim 5, DeGennaro teaches wherein the at least one electronic share 10certificate associated with the at least one environmental management project is tradeable (See DeGennaro Pages 1 and 3).  
	Claim 6, DeGennaro teaches wherein the allocating is repeated periodically (See DeGennaro Pages 1 and 3). 
	Claim 7, Ferguson teaches wherein the processor is configured to 15associate at least one instrument identifier with the at least one electronic share certificate, wherein the at least one instrument identifier uniquely identifies the at least one electronic share certificate, and wherein the at least one instrument identifier comprises at least one of the instrument identifiers selected from the following group: an issuer name, an issue date, and a certificate number (See Ferguson at least Paragraph 99).  
	Claim  208, DeGennaro teaches wherein the processor identifying at least one environmental project comprises selecting the at least one environmental project from a plurality of environmental management projects for which project data is stored (See DeGennaro Page 3).  
	Claim 9, DeGennaro teaches the processor prioritizing 25the plurality of environmental management projects prior to the processor-17- selecting the at least one environmental project from the plurality of environmental management projects (See DeGennaro Page 3). 

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
	(a) Greenwood, Ken, M (US Pub. 2002/0156722 A1) discloses a method for the automated trading of securities, a computer system for carrying out the method, and computer software product containing logic for carrying out the method are disclosed. The system and method integrate information acquired from an investment advice system about a security and places trades with a brokerage system based on the acquired investment advice information. The parameters used to determine whether or not a specified security is to be traded can be a default parameter or a trading parameter specified by a user via a graphical user interface. The trading parameters set the constraints within which the information acquired from the investment advice system is analyzed. 
	(b) Bove et al. (US Pub. 20050154658 A1) discloses a computerized scheme that automates investment planning for a client. In the scheme, data regarding the client's desired asset allocation, current asset portfolio and preferred domain are input into a computer or processor. This data are used to automatically generate financial transaction recommendations for modifying the client's current asset portfolio to reach as close as possible to the desired asset allocation and the preferred domain. The recommendations include specific recommendations for selling amounts of selected current assets and specific recommendations for buying amounts of one or more investment funds. The recommendations are displayed on a summary report for review by the client or the client's financial manager, or the recommendations are electronically communicated to a trade execution computer. 

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695


August 16, 2021